USDC IN/ND case 2:18-cv-00461-JTM-JEM document 49 filed 08/24/20 page 1 of 1

                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

NAPOLEON WILSON,                       )
                                       )
             Plaintiff,                )
                                       )
             v.                        )     No. 2:18 CV 461
                                       )
LAKE COUNTY SHERIFF’S                  )
DEPARTMENT, et al.,                    )
                                       )
             Defendants.               )

                                      ORDER

      As no objections have been filed to the report and recommendation of Magistrate

Judge John E. Martin dated July 27, 2020, the court now ADOPTS it (DE # 48) and

DENIES without prejudice the Motion to Dismiss for Failure to Comply with the

Court’s Discovery Orders (DE # 38).

                                       SO ORDERED.

      Date: August 24, 2020
                                        s/ James T. Moody
                                       JUDGE JAMES T. MOODY
                                       UNITED STATES DISTRICT COURT
